        Case 2:20-cv-01387-AMM Document 12 Filed 11/10/20 Page 1 of 2                 FILED
                                                                             2020 Nov-10 PM 04:01
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


EHLMAN;                                    )
                                           )
     PLAINTIFF,                            )
                                           )
V.                                         )   2:20-CV-01387-AMM
                                           )
UPLIFT, INC; ET AL,                        )
                                           )
     DEFENDANTS.                           )
                                           )

                          NOTICE OF APPEARANCE

       PLEASE NOTE the entry of appearance of John C. Hubbard as an

additional counsel of record for the Plaintiff in the above-styled action.


                                               /s/ John C. Hubbard
                                               John C. Hubbard
                                               Attorney for Plaintiff

OF COUNSEL:
John C. Hubbard, LLC
PO Box 953
Birmingham, Alabama 35203
205-378-8121
jch@jchubbardlaw.com

                          CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been served upon all
counsel of record to this proceeding by e-filing the same using the CM/ECF system
on this the November 10, 2020:
      Case 2:20-cv-01387-AMM Document 12 Filed 11/10/20 Page 2 of 2




William Brock Phillips, Esq.
MAYNARD COOPER AND GALE
1901 6th Ave. N, Suite 2400
Birmingham, AL 35203

Jade E Sipes, Esq.
BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ PC
Wells Fargo Tower, 420 Twentieth Street North, Suite 1400
Birmingham, AL 35203

                                        /s/ John C. Hubbard




                                    2
